DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Divisional filed 11/30/2020. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
With respect to independent claims 1 (and claims 2-17 which further depend), claims 18 (and claims 19-20 which further depend), the prior art of record fails to teach or suggest the claimed limitations in combination, namely a superconducting switch and method of operating including superconducting wires providing galvanic input and output to the switch, a first field line providing inductive switching control input to the switch, a junction arranged between and connecting the wires, the junction having magnetic layers where the first field line is inductively coupled to at least one of the magnetic layers to provide controlled switching of the junction between the parallel or antiparallel magnetization configurations.
The prior art made of record and considered pertinent to applicant's disclosure:  the PGPub US 20170085269 A1 to Villegas et al. (“Villegas”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicants can request a WebEx Conference as an alternative to face-to-face or telephonic meetings that allows the examiners to share their desktops and video presence with the applicants. To request WebEx conference applicants should include the following required statement as part of the request:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with any attorney or agent of record concerning any subject matter of this application via video conferencing, instant messaging, or electronic mail. I understand that a written record of these communications will be made of record in the application file when possible." See MPEP §502.03 and §713.01(II) for additional details.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824